Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 12/19/20. It is noted, however, that applicant has not filed a certified copy of the FR19 15484 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Lighting Device for Vehicle Having a Translucent Element with a Mask applied to Interior Surface Thereof

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-2, 4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (U.S. PG Publication No.  2015/0029718).
Regarding Claim 1 and 8, Cook discloses in Figures 1-3, A lighting device and inherently a method of manufacture, the lighting device comprising: a translucent element (diffuser 200) defining an external surface and an internal surface, a mask (absorbing mask 300) defining an external surface and an internal surface, the mask 300 defining a plurality of through openings (the mask has a light emitting interface with  througholes Para’s 0037 and or aperture pattern Para 0039), and a light source 110 comprising at least one electronic circuit comprising a plurality of light- emitting diodes (light emitting diodes 110), wherein the external surface of the mask is fixed on the internal surface of the translucent element (the mask 300 can be coupled to the diffuser Para 0047), the light-emitting diodes 110 of the light source being disposed facing the internal surface of the mask 300.
Regarding the claimed invention being “a lighting device for a vehicle ” as recited in the preamble of Claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention  the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Cook was considered capable of performing the cited intended use. 
Regarding Claims 2 and 9, Cook discloses in Figures 1-3,  the lighting device according to claim 1, wherein the mask comprises at least one layer of paint applied to the internal surface of the translucent element  (painted metal Para 0036).

Regarding Claim 7, Cook discloses in Figures 1-3,  the lighting device according to claim 1, further comprising at least one light homogenization device (light transmitting window  of light emitting interface 310 Para 0037 having lenticular elements or holes) disposed between the light source 110 and the mask 300.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Manning (U.S. PG Publication No.  2015/0291085). 
Regarding Claim 3, Cook discloses in Figures 1-3, the lighting device according to claim 2, wherein the mask 300 comprises at least a first layer of colored paint (metallic paint) applied to the internal surface of the translucent element and can be made with any other suitable material, but does not disclose a second layer of opacifying paint applied to the first layer of colored paint.
Manning discloses using an opacifying paint applied to a substrate to create a masking layer 305 (Para 0026). 
It would have been obvious to one of ordinary skill in the art to apply an opaque paint to the mask layer 300.  All the claimed elements in Cooks and Manning were known in the prior art and one skilled in the art could have combined the opaque paint with the mask 300 as claimed with no change in their respective functions, and the combination would have yielded the predictable result opaciying the sheet to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook. 
Cook does not disclose the translucent element 200 is made of polycarbonate.
It would have been obvious to one of ordinary skill in the art at the time of filing to use polycarbonate as a material since it is abundant and cost effective for optical members such a diffuser, since it has been held by the courts that selection of a prior art material on the basis of In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Bowman (U.S. Patent No. 5,584,566). 
Cook does not disclose at least one protective coating layer fixed to the external surface of the translucent element 200.
Bowman discloses a protective film or  coating is applied to a diffuser (Col 1, lines 50-55). 
It would have been obvious to one of ordinary skill in the art to apply a transparent protective coating to the diffuser 200.  All the claimed elements in Cook and Bowman were known in the prior art and one skilled in the art could have combined the coating with the diffuser as claimed with no change in their respective functions, and the combination would have yielded the predictable result of providing scratch resistance for example to an optical diffusing sheet of a lighting device to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of BAUERLE (U.S. PG Publication No.  2017/0327031).
Cook does not disclose the step of defining the through opening is performed using laser radiation.
Bauerle discloses the use of laser radiation in forming holes in a masking layer for a vehicle lighting device (Para 0067). 
It would have been obvious to one of ordinary skill in the art to use laser radiation with the formation of the holes or openings in the masking layer 300.  The claim would have been KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MAY/Primary Examiner, Art Unit 2875